Citation Nr: 1110243	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDING OF FACT

Since the grant of service connection, the Veteran's PTSD is manifested by hypervigilance, impaired sleep, flashbacks, social avoidance and isolation, irritability and anxiety; with a decline in the Global Assessment Functioning (GAF) score from 53 to 50.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, and no higher, for PTSD have been met.  38 U.S.C.A. §1155; 38 C.F.R. §§3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. §4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2010).

The VA's Schedule for Rating Disabilities represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. §1155; 38 C.F.R. §§3.321(a), 4.1, 4.10.  Where, as here, entitlement to service-connection has been established, but a higher disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  Since the Veteran is being granted an increased rating back to the date of filing of the claim (May 1, 2008), a staged rating is not appropriate in this case.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. §4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. §4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §4.130, Diagnostic Code 9411.

History and Analysis

A January 2008 rating decision granted the Veteran service connection and a 30 percent rating for PTSD, effective April 30, 2007.  The Veteran filed a claim in May 2008 seeking an increased rating in excess of 30 percent.  A September 2008 rating decision continued the Veteran's service connection for PTSD at 30 percent disabling.

A private treatment record from Dr. T.B. dated April 2008 shows the Veteran described recurrent disturbed sleep and vivid nightmares, exaggerated startle response, frequent intrusive thoughts, occasional flashbacks, intense anxiety, hypervigilance and avoidance behavior.  The Veteran also reported that he has a tendency to socially withdraw and isolate from others as he prefers to stay away from crowds of people due to his anxiety.  Dr. T.B. noted that during the interview, when describing his symptoms, the Veteran became intensely emotionally distressed and tearful despite his attempts to maintain his composure.  Dr. T.B. also noted that the Veteran's thought process was coherent and goal-directed and he denied having a persistently sad or depressed mood.  The Veteran also denied experiencing hallucinations and Dr. T.B. noted that there were no indications of clinically significant obsessional thinking or compulsive behavior.  Dr. T.B. also noted that the Veteran did not have difficulties with impulse control or substance abuse and denied having suicidal or homicidal thoughts.

The Veteran participated in the Minnesota Multiphasic Personality Inventory-II Test, a psychology test, and the test results revealed elevations on subscales associated with anxiety and multiple fears.  The Veteran was diagnosed with PTSD and Dr. T.B. noted that the Veteran's PTSD disability affected his daily functioning insofar as he had a well-entrenched pattern of behavioral avoidance as well as intermittent experiences of intense emotional distress in response to mental or situational events that he associated with previous traumas.  Dr. T.B. did not give the Veteran a Global Assessment of Functioning (GAF) score.

The Veteran then participated in a VA examination in June 2008.  The Veteran reported numerous symptoms including intrusive thoughts, anxiety, recurrent nightmares (which occur a "few times" per week), sleep problems, irritability, hypervigilance, isolation and exaggerated startle response.  The Veteran reported that he experiences flashbacks and that his most upsetting flashback occurred when seeing his nephew, an active duty Marine at a family function.  The Veteran stated that seeing his nephew reminded him of seeing his friends placed in body bags in Vietnam and it took the Veteran five hours to stop crying following this flashback.  The Veteran reported considerable emotional detachment and had a restricted range of affect.  The Veteran denied experiencing anger, but the VA examiner noted that the Veteran's level of anger was "palpable" during the examination.  The Veteran denied alcohol use, but admitted to smoking marijuana twice per week.  The Veteran reported that he is divorced and lives alone, but has been dating his girlfriend for the past two years and that he has a good relationship with her.  The Veteran also reported that he also enjoys spending time with his daughter and son.  The Veteran reported that he was unemployed and was last employed in 1986, when he "poured concrete."  The Veteran reported no history of visual or auditory hallucinations, panic attacks or depressive symptoms and denied any history of suicidal or homicidal ideation.  The VA examiner noted that the Veteran was punctual, appropriately groomed and casually dressed and his thought process was logical and goal-directed.  The Veteran's mood was normothymic but his affect ranged from moments of humor to intense tearfulness and anger when speaking about his Vietnam experience and the treatment of veterans.  The VA examiner diagnosed the Veteran with chronic PTSD and assigned the Veteran a GAF score of 53.  The VA examiner noted that it is "highly likely" the Veteran's symptoms of avoidance and irritability have caused limitations in his social functioning, although it was difficult for the VA examiner to assess how the Veteran's psychiatric difficulties affected his occupational functioning over the years due to him being out of work.  

A VA treatment record from June 2008 notes that the Veteran had a positive drug screen for marijuana, opiates and benzodiazepine and as such, was examined in the substance abuse department at the Newington, Connecticut VA medical center.  The Veteran admitted to his long-term marijuana use, which involved smoking three to four marijuana cigarettes every three to four days since 1970.  The Veteran reported that the marijuana helped relax him and it also helped resolve the stomach distress caused by his back pain medication.  The Veteran also reported that he takes medication for his anxiety.  The Veteran denied any family contact and denied any homicidal or suicidal ideation.  The Veteran agreed to be reconnected with therapy to address his anxiety symptoms and to meet with his psychiatrist to further evaluate him and to transition the Veteran into a non-benzodiazepine treatment.

A July 2008 VA treatment record shows the Veteran was anxious, agitated and irritable.  The Veteran became agitated when the examiner questioned him about his benzodiazepine usage.  The Veteran denied any homicidal or suicidal ideation.  The Veteran was also disinterested in considering other alternatives for his sleep disturbance, anxiety or PTSD symptoms.  The Veteran was told to maintain a quarterly appointment schedule with the examiner or his benzodiazepine prescription would not be renewed.  The Veteran was given a GAF score of 50.

A November 2008 VA treatment record shows the Veteran's mood was angry and cantankerous and that his behavior was inappropriate for the VA medical center setting.  The Veteran was moderately guarded but not clearly paranoid.  The Veteran denied any homicidal or suicidal ideation.

A March 2009 VA treatment record shows the Veteran's mood was less angry and depressed but he complained that he was being called a drug addict by the VA and his primary care physician.  The Veteran reported that he was experiencing some "bad" dreams that were disrupting his sleep and making it difficult for him to go back to sleep after he was awakenened.  The Veteran denied any homicidal or suicidal ideation.  The Veteran participated in an alcohol screening test, which was negative.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 is indicated where there are, "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 is indicated where there are, "[s]erious symptoms (e.g. suicidal ideation, sever obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job)."  A score of 31-40 is indicated where there is "[s]ome impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family and is unable to work; child frequently bears up younger children, is defiant at home, and is failing at school.)"

The symptoms listed in the criteria for a 50 percent evaluation are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442.

The lists of symptoms in Diagnostic Code 9411 are intended to describe the occupational and social impairment of a person with certain mental disorders.  But it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. §4.21.  Moreover, with respect to mental disorders, it is not the symptoms, but their effects, that determine the level of impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) (comments accompanying amendments to the schedule of criteria for mental disorders).  

After a careful and considered review of the record, the Board finds that there is a question as to whether a 30 percent or a 50 percent rating is warranted for the Veteran's PTSD.  In this regard, the evidence of record reflects that the Veteran's PTSD is productive of nightmares, flashbacks, irritability, anxiety, hypervigilance, impaired sleep, social avoidance and isolation, along with GAF scores of 53 and 50, respectively.  Given the Veteran's contentions, his GAF scores, and his PTSD symptoms, the record evidence seems to present a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity as contemplated in the 50 percent criteria, than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as contemplated in a 30 percent rating.  See 38 C.F.R. §4.7 (when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board determines that the Veteran's PTSD more nearly approximates the criteria for a 50 percent rating.  38 C.F.R. § 4.3.

While there is some indication of disturbance of mood, including anger and depression, the record does not reflect that the Veteran experiences an inability to establish and maintain effective relationships, particularly as he has been in a positive two-year relationship with his girlfriend and he gets along reasonably well with his two children.  Moreover, the objective evidence does not reflect suicidal or homicidal ideation, visual or auditory hallucinations, or that the Veteran's speech is intermittently illogical, obscure or irrelevant.  The Veteran's thought processes were coherent, logical and goal-directed; he presented no clinically significant obsessional thinking or compulsive behavior; and he was punctual and appropriately groomed, showing no neglect of personal hygiene.  The Board notes that aside from some intermittent experiences of intense emotional distress in response to mental or situational events, the criteria considered under the 70 percent rating is not demonstrated by the objective evidence of record and the Veteran's symptoms are, in fact, considered and provided for in the criteria for a 50 percent disability rating.  Thus, the Board finds that the Veteran's PTSD is most appropriately evaluated as 50 percent disabling.

In addition, the Veteran's GAF score show a decline from 53 to 50, indicating a shift from moderate to serious symptoms or moderate to serious difficulty in social and occupational functioning.  As noted above, evaluations are not assigned based solely upon GAF scores, and the symptomatology described in the record fails to more nearly approximate the criteria for a 70 percent rating at any point during the course of the appeal.

Consequently, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 50 percent at any time since the grant of service connection.  See Fenderson, 12 Vet. App. at 125-26.  Accordingly, for the reasons and bases expressed above, the Board concludes that an initial rating of 50 percent, and no higher, is warranted for the Veteran's PTSD since the grant of service connection for this condition.




Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. §3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this service-connected disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. §3.321(b)(1).  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. §5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, the elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  Section 3.159 was amended, effective May 30, 2008, as to applications for benefits pending before VA or filed thereafter, to eliminate the requirement that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  38 C.F.R. §3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim for an increased rating for PTSD by letter dated May 2008.  This letter provided the Veteran with the specific notice required by Dingess, supra.  

The Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the diagnostic codes and rating criteria for his PTSD disability in the September 2008 rating decision and June 2009 Statement of the Case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claim.  Further, the Veteran has been represented by a state veteran's service organization during this appeal process and has had a meaningful opportunity to assist in the development of his claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described how the disability impacted his daily activities in his VA examination, in his private medical records, in his VA treatment records and in submissions to the VA.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the disability, and why a higher rating had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains VA examination records, private medical records and VA treatment records.  The Veteran was given a VA examination with a medical opinion in connection with the claim.  Statements of the Veteran and his representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An initial rating of 50 percent for PTSD is granted, subject to the law and regulations regarding the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


